       Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 1 of 59



 1   HUSSIN LAW FIRM
     TAMMY GRUDER HUSSIN, ESQ.
 2   1596 N. Coast Highway 101
     Encinitas, CA 92024
 3   Tel. 877.677.5397
     Fax 877.667.1547
 4   Tammy@HussinLaw.com

 5   WASKOWSKI JOHNSON YOHALEM LLP
     DANIEL R. JOHNSON (Il. 6283164)
 6   954 W. Washington Blvd. Suite 720
     Chicago, IL 60607
 7   Telephone: (312) 278-3153
     Fax: (312) 690-4641
 8   pro hac vice planned

 9   KOZONIS & KLINGER, LTD.
     GARY M. KLINGER (Il. 6303726)
10   227 W. Monroe Street, Suite 2100
11   Chicago, Illinois 60606
     Phone: 312.283.3814
12   Fax: 773.496.8617
     gklinger@kozonislaw.com
13   pro hac vice planned
14   Attorneys for Plaintiffs
     John Marinovich and Gayle Sibley
15
16                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
17
18
     JOHN MARINOVICH, on behalf of himself           )   Case No.
19 and all others similarly situated, and GAYLE )
   SIBLEY, on behalf of herself and all others  )        CLASS ACTION COMPLAINT FOR
20 similarly situated,                          )        VIOLATION OF THE CALIFORNIA
                                                     )   FALSE ADVERTISING ACT;
21                 Plaintiffs,                       )   VIOLATION OF THE CALIFORNIA
                                                     )   UNFAIR COMPETITION LAW; AND
22          vs.                                      )   VIOLATION OF THE CALIFORNIA
                                                     )   CONSUMER LEGAL REMEDIES ACT
23 GOJO INDUSTRIES, INC.; and DOES 1                 )   AND RELATED CONSUMER
   through 100, inclusive,                           )   PROTECTION STATUTES
24                                                   )
                   Defendant.                        )
25
26
            Plaintiffs John Marinovich and Gayle Sibley (“Plaintiffs”), on behalf of themselves and
27
28 those similarly situated, based on information, belief and investigation of their counsel, except for

                                                     1
                                                COMPLAINT
          Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 2 of 59



 1 information based on their personal knowledge, complain and allege as follows against Defendant
 2 GOJO Industries, Inc. (“Defendant”):
 3                                             INTRODUCTION

 4             1.     This case addresses Defendant’s unlawful, unfair and deceptive business practices

 5 connected with the advertising, marketing, and sales of Purell.1 Purell is advertised, marketed, and
 6 sold as a product that will prevent or reduce the flu and other viruses. However, Defendant has no
 7 reliable studies to make such a representation.
 8             2.     On January 17, 2020, the United States Food & Drug Administration (“FDA”) issued

 9 a warning letter to Defendant, pointing to advertising on Defendant’s websites and social media
10 suggesting that Purell produces a clinical reduction in infection or disease of the flu or other viruses.
11 The FDA states that it is not aware of “any adequate and well-controlled studies” supporting that
12 representation.
13             3.     The representations referred to by the FDA are just the tip of the iceberg of

14 Defendant’s flu and virus advertising campaign. For years, Defendant has been building its brand
15 as a product that kills and prevents the flu and other viruses. Its posts on social media show pictures
16 of sneezing children and include captions and links to suggestions that Purell will produce a clinical
17 reduction in infection or disease of the flu or other viruses.
18             4.     Indeed, Plaintiffs purchased Purell because of Defendant’s advertising and branding,

19 which suggest that Purell will reduce infection and the disease of the flu and other viruses.
20             5.     However, like hundreds of thousands, if not millions, of other consumers who

21 purchased Purell, Plaintiffs did not receive a product that reduced their or anyone else’s chance of
22 catching the flu or other viruses or reducing the impact of those illnesses. Instead, they received
23 only the dangerous, false confidence that comes in Purell’s packaging.
24                                                  PARTIES

25
26
     1
         “Purell” is defined herein as including PURELL® Healthcare Advanced Hand Sanitizer product line that
27 includes the over-the-counter (OTC) drug products “PURELL® Healthcare Advanced Hand Sanitizer Gentle
     & Free Foam,” “PURELL® Healthcare Advanced Hand Sanitizer Gel,” “PURELL® Healthcare Advanced
28 Hand Sanitizer Foam,” “PURELL® Healthcare Advanced Hand Sanitizer Gentle & Free Foam ES6 Starter
     Kit,” and “PURELL® Healthcare Advanced Hand Sanitizer ULTRA NOURISHING™ Foam.”

                                                         2
                                                   COMPLAINT
        Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 3 of 59



 1          6.    Plaintiff Gayle Sibley is resident of San Francisco, California. She purchased and

 2 used Purell in San Francisco, California.
 3          7.    Plaintiff John Marinovich is a resident of San Diego, California. He purchased and

 4 used Purell in San Diego, California.
 5          8.    GOJO Industries, Inc. is an Ohio corporation with its principal place of business in

 6 Akron, Ohio. It manufactures, distributes, and sells Purell in California through retailers, including
 7 retailers that it directs purchasers to from its own website.
 8          9.    The true names and capacities, whether individual, corporate, associate, or otherwise,

 9 of defendants DOES 1 through 100, inclusive, are unknown to Plaintiffs, who therefore sue said
10 defendants by such fictitious names. Plaintiffs are informed and believe and thereon allege that each
11 of the defendants designated as a DOE is legally responsible in some manner for the events and
12 happenings herein referred to, and legally caused the injury and damages as herein alleged. At such
13 time that said defendants’ true names become known to Plaintiffs, they will ask leave of this Court
14 to amend this Complaint to insert said true names and capacities.
15          10.   GOJO Industries, Inc. and DOES 1 through 100 are collectively referred to herein as

16 “Defendant.”
17                                    JURISDICTION AND VENUE

18          11.   This Court has jurisdiction over the claims asserted herein individually and on behalf

19 of the Classes pursuant to 28 U.S.C. § 1332(d)(2). Subject matter jurisdiction is proper because: (1)
20 the amount in controversy in this class action exceeds five million dollars, exclusive of interest and
21 costs; and (2) a substantial number of the Class Members are citizens of a state different from that
22 of Defendant GOJO. The amount in controversy exceeds $5,000,000 for Plaintiffs and Class
23 Members collectively, exclusive of interest and costs, because of the combined purchase price or
24 premium paid by Plaintiffs and the Class Members for Purell, and the profits kept by Defendant
25 from such transactions due to the conduct alleged herein.
26          12.   This Court has jurisdiction over Defendant because it is a corporation or other entity

27 that has sufficient minimum contacts in California or otherwise intentionally avails itself of the
28 California market either through the distribution, sale or marketing of Purell in the State of

                                                      3
                                                 COMPLAINT
       Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 4 of 59



 1 California, or through its retailers which sold Purell to Plaintiffs in California, so as to render the
 2 exercise of jurisdiction over it by the California courts consistent with traditional notions of fair play
 3 and substantial justice.
 4          13.    Venue is proper pursuant to 28 U.S.C. § 1391(a) because a substantial part of the

 5 events or omissions giving rise to the claim occurred in this District.
 6          14.    Intradistrict Assignment (L.R. 3-2(c) and (d) and 3.5(b)): This action arises in San

 7 Francisco County, in that a substantial part of the events which give rise to the claims asserted herein
 8 occurred in San Francisco County.
 9                                                  FACTS

10          15.    Defendant manufactures, markets, advertises, and sells Purell, which is a product line

11 of alcohol-based hand sanitizers. Defendant sells Purell across the country through online retailers
12 and brick and mortar stores that it directs consumers to through its own website’s “Where to Buy”
13 feature.
14          16.    Defendant dominates the hand sanitizer market. According to Purell’s website, “[i]n

15 1997, PURELL® Hand Sanitizer was made available to consumers. It soon became America’s #1
16 hand sanitizer and a significant part of popular culture.”
17          17.    Purell is everywhere. It is used in people’s homes, shopping areas, airports, schools,

18 and carried around by Class Members in school backpacks, purses, and briefcases.
19          18.    As Defendant says on the Purell website, “[t]oday, PURELL® Hand Sanitizer

20 remains one of the most recognized brands in the world. It defines the hand sanitizer category and
21 is the brand most preferred by doctors, professionals and consumers everywhere.”
22          19.    For years, Defendant has patterned its advertising using a consistent playbook. First,

23 scare people about the flu. Second, given them some tips on reducing the chances of infection.
24 Third, slip in a recommendation to use a hand sanitizer either in addition to washing hands with
25 soap and water or in place of soap and water if they are not available. Fourth, let consumers see the
26 words “flu” and “Purell” in the same space. Fifth, let consumers reach the inference that Purell must
27 prevent and reduce the flu and other viruses based on the wording and images used.
28

                                                        4
                                                  COMPLAINT
           Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 5 of 59



 1             20.    Indeed, flu season is Defendant’s time to make money, as the Vice President of

 2 Marketing for GOJO said in a 2004 article in AdAge.com: “’We have been seeing an impact on our
 3 Purell sales [due to the vaccine shortage] and we expect that to continue,’ said Sandy Katz, VP-
 4 marketing of GoJo. ‘It's similar to what we saw during the SARS outbreak last year.’”2
 5             21.    In a press release issued by Defendant, dated December 12, 2019, Defendant notes

 6 that it’s not just holiday party season, “it’s also flu season.” Then, it offers some tips for consumers
 7 to prepare their homes for the holiday season, including: “4. Strategically place hand sanitizer at
 8 key locations. As more than 80 percent of illnesses are transmitted by the hands, 3. having hand
 9 sanitizer easily accessible is a great way to stop the spread of germs amongst your guests. Use hand
10 sanitizer that contains at least 60 percent alcohol and place bottles near where your food is being
11 served and eaten.”3
12             22.    An inexhaustive search of Defendant’s Twitter posts from the account @PURELL

13 shows that Defendant has been suggesting that Purell prevents or reduces flu and other virus
14 infections for years. (See Twitter Screenshots attached as Exhibit A.) One such example is the
15 following:
16
17
18
19
20
21
22
23
24
25
26
27
     2
28       https://adage.com/article/news/purell-clorox-kleenex-benefit-flu-fear-equals-marketer-bonanza/100912
     3
         https://www.prnewswire.com/news-releases/5-tips-to-host-a-healthier-holiday-party-300974022.html

                                                           5
                                                     COMPLAINT
       Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 6 of 59



 1          23.   Additionally, Defendant’s websites www.gojo.com and www.purell.com both

 2 contain multiple statements suggesting that Purell prevents or reduces flu infections.
 3          24.   On www.purell.com/cold-flu-season, Defendant states: “Everyday hand hygiene,

 4 both handwashing and hand sanitizing with an alcohol-based hand sanitizer is the single most
 5 important way to reduce the spread of germs.” (See Defendant’s Website Screenshots attached as
 6 Exhibit B.)
 7          25.   One of the GOJO Blog pages, titled “Don’t Let the Flu Slow Down Your Office,”

 8 starts by warning of the dangers of the flu. Then, it states: “The impact the flu has on both employee
 9 and employer health is significant, yet there are actions employers can take to help in keeping
10 employees, and even their bottom line, healthy.” Then, it states: “Hand hygiene – handwashing
11 with soap and water or using an alcohol-based hand sanitizer with at least 60% alcohol when soap
12 and water are not available – is one of the most important measures we can all take to reduce the
13 spread of illness-causing germs. Making hand hygiene products, such as hand sanitizing wipes and
14 alcohol-based hand sanitizer, available is a great way to promote hand hygiene practices throughout
15 the office.” (See id.)
16          26.   Another GOJO Blog page, titled “Is it a Cold or the Flu?” again starts with a

17 description of the dangers of the flu. Then, it instructs people to “Practice good hand hygiene. Wash
18 your hands with soap and water or use an alcohol-based hand sanitizer with at least 60% alcohol
19 when soap and water are not available.” (See id.)
20          27.   Another GOJO Blog page, titled “Why Do Flu Outbreaks Happen in the Winter?”

21 states: “While we may not be able to rush to or live in climates with high humidity during the winter
22 months, there are measures we can all take to reduce our risk of becoming ill; these include the
23 practice of good hand hygiene (handwashing or hand sanitizing with an alcohol-based hand sanitizer
24 when soap and water are not available) at key moments and surface disinfection.” (See id.)
25          28.   Another GOJO Blog page, titled “It’s Not Just Cold and Flu Season!”, starts by

26 warning of the dangers of the flu and then discusses the dangers of norovirus. Then it states,
27 “[p]ractice good hand hygiene. Make sure to wash your hands with soap and water at key moments,
28 especially after using the restroom since the virus can spread through stool. Alcohol-based hand

                                                      6
                                                COMPLAINT
           Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 7 of 59



 1 sanitizers with at least 60% alcohol can be used in addition to handwashing. … Disinfect frequently
 2 touched surface. Immediately disinfect and clean contaminated surfaces with a disinfectant and
 3 cleaner formulated to kill norovirus. For example, PURELL® Surface Sprays kill norovirus in 30
 4 seconds.” (See id.)
 5               29.   The representations described in Paragraphs 22 through 28 of this Complaint were all

 6 still available online as of January 29, 2020.
 7               30.   On January 17, 2020, the FDA issued a warning letter to Defendant, pointing to

 8 similar advertising on Defendant’s websites and social media, which the FDA said suggested that
 9 Purell produces a clinical reduction in infection or disease of the flu or other viruses. The FDA
10 states that it is not aware of “any adequate and well-controlled studies” supporting that claim. (See
11 FDA Letter, attached as Exhibit C.)
12               31.   The FDA pointed out some specific statements made by Defendant:

13                     What Steps Can I Take to Prevent the Spread of Norovirus? Even though
                       norovirus is highly contagious, there are ways you can reduce the risk of its
14                     spread. According to the Centers for Disease Control and Prevention, follow
                       these steps to reduce the spread of the virus. 1. Practice good hand hygiene.
15                     Make sure to wash your hands with soap and water at key moments,
16                     especially after using the restroom since the virus can spread through stool.
                       Alcohol-based hand sanitizers with at least 60% alcohol can be used in
17                     addition to handwashing . . .

18                     Are PURELL® Hand Sanitizer products effective against the flu? The FDA
                       does not allow hand sanitizer brands to make viral claims, but from a
19                     scientific perspective, influenza is an enveloped virus. Enveloped viruses in
20                     general are easily killed or inactivated by alcohol. The World Health
                       Organization (WHO) and the Center for Disease Control and Prevention
21                     (CDC) are recommending the use of alcohol-based hand sanitizer as a
                       preventive measure for flu prevention”
22
                       Is PURELL® Advanced Hand Sanitizer Effective Against Ebola?. . . As of
23
                       today, we are not aware of any hand sanitizers that have been tested against
24                     Ebola viruses, including PURELL® Advanced Hand Sanitizer. However, it
                       is important to note that the Ebola virus is an enveloped virus. Enveloped
25                     viruses in general are easily killed or inactivated by alcohol. World Health
                       Organization (WHO) and the Center for Disease Control and Prevention
26                     (CDC) are recommending the use of alcohol-based hand sanitizer as a
                       preventive measure during this outbreak . . .4
27
28   4
         (Id.)

                                                         7
                                                    COMPLAINT
         Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 8 of 59



 1           32.      The FDA observed these statements and stated that “we are not aware of evidence

 2 demonstrating that the PURELL® Healthcare Advanced Hand Sanitizer products as formulated and
 3 labeled are generally recognized by qualified experts as safe and effective for use under the
 4 conditions suggested, recommended, or prescribed in their labeling.” (Id.)
 5           33.      Consistent with the concerns raised by the FDA, Plaintiff Sibley purchased Purell

 6 because she thought it would prevent or reduce the flu and other viruses. She purchased Purell on
 7 at least 5 separate occasions over the last 4 years at many retailers, including but not limited to
 8 Target and CVS. Based on the Purell advertising campaign and branding, she believed that Purell
 9 would prevent or reduce the flu and other viruses. She would not have purchased Purell or paid as
10 much for it as she paid, if she knew there was no reliable evidence to support Defendant’s deceptive
11 advertising.
12           34.      Similarly, Plaintiff Marinovich purchased Purell because he thought it would prevent

13 or reduce the flu and other viruses. He purchased Purell on at least 8 separate occasions over the
14 last 4 years at many retailers, including but not limited to CVS pharmacy, Rite Aid, and Navy
15 Exchange. Based on the Purell advertising campaign and brand management, he believed that Purell
16 would prevent or reduce the flu and other viruses. He would not have purchased Purell or paid as
17 much for it as he paid, if he knew there was no reliable evidence to support Defendant’s deceptive
18 advertising.
19           35.      Plaintiffs bring this action to stop Defendant’s deceptive practices and undo the harm

20 that it has caused to consumers in California and across the country.
21                                           CLASS ALLEGATIONS

22           36.      Plaintiffs bring this action on behalf of themselves and the Classes defined as follows:

23                 Multi-State Class Based on Violation of State Consumer Protection Statutes: All
                   individuals and entities in the states of California, Florida, Illinois, Massachusetts,
24                 Michigan, Minnesota, Missouri, New Hampshire, New Jersey, New York, Rhode
                   Island, Washington and Wisconsin who purchased Purell in California during the
25                 applicable statute of limitations period from the beginning of any applicable
26                 limitations period through the date of class certification (the "Consumer
                   Protection Multi-State Class").5
27
     5
28    California Business & Professions Code section 17200, et seq., prohibits any “unlawful, unfair or fraudulent
     business act or practice” and California’s Consumer Legal Remedies Act, California Civil Code section 1770

                                                           8
                                                     COMPLAINT
        Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 9 of 59



 1
                   California Sub-Class: All persons who purchased Purell in California during the
 2                 applicable statute of limitations period (“the California Class”).
 3           37.      Plaintiffs are unable to state the precise number of potential Class Members because
 4 that information is in the possession of Defendant. However, the number of putative Class Members
 5 is so numerous that joinder would be impracticable. The Classes and the identity of the Class
 6 Members will be readily ascertainable based on objective criteria. The Classes are determinable
 7 and manageable in size and can be notified through reasonable expenditure of time and money.
 8 Furthermore, the California Class consists largely of persons residing in California.
 9        38. The Class definitions are reasonably limited in time. The definition’s time period is
10 limited to purchases made during the applicable statute of limitations.
11         39. Common questions of law and fact predominate over questions affecting only
12 individual Class Members. Individual questions are limited to the easily determined and provable
13 issue of how much was paid by the individual Class Members for Purell. Common questions of law
14 and fact predominate, including:
15           a.       Whether Defendant advertises, markets, and sells Purell by representing or implying
16                    that Purell will produce a clinical reduction in infection or disease of the flu or other
17                    viruses;
18           b.       Whether Defendant’s advertising, marketing, and selling of Purell by representing or
19                    implying that Purell will produce a clinical reduction in infection or disease of the
20                    flu or other viruses are likely to deceive a reasonable consumer;
21           c.       Whether a reliable study or evidence that Purell will produce a clinical reduction in
22                    infection or disease of the flu or other viruses existed prior to the filing of this
23                    Complaint;
24
25
     et seq. similarly protects consumers from unfair business practices. The states in the Consumer Protection
26 Multi-State Class are limited to states with similar consumer protection laws namely: Florida (Fla. Stat.§
     501.201 et seq.); Illinois (815 ILCS 505/1, et seq.); Massachusetts (Mass. Gen. Laws Ch. 93A et seq.);
27 Michigan (Mich. Comp. Laws § 445.901, et seq.); Minnesota (Minn. Stat. § 325F.67, et seq.); Missouri (Mo.
     Rev. Stat. § 407.010, et seq.); New Hampshire (N.H. Rev. Stat. § 358-A:1); New Jersey (N.J. Stat. § 56:8-1,
28 et seq.); New York (N.Y. Gen. Bus. Law § 349, et seq.); Rhode Island (R.I. Gen. L. § 6-13.1, et seq.);
     Washington (RCW 19.86.010, et seq.); and Wisconsin (WIS. STAT. § 100.18, et seq.).

                                                         9
                                                    COMPLAINT
       Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 10 of 59



 1          d.     Whether any fine print statements in Purell advertising materials is likely to be read

 2                 and understood by a reasonable consumer;

 3          e.     Whether Defendant’s advertising, marketing, and selling of Purell violates California

 4                 consumer protection laws;

 5          f.     Whether Defendant engaged in unfair competition;

 6          g.     Whether Defendant has been unjustly enriched by its collection and retention of

 7                 payments for Purell when it represented, inaccurately, that Purell prevented or

 8                 reduced viruses, including but not limited to the flu and norovirus; and

 9          h.     Whether Defendant should be enjoined from further false, misleading or deceptive

10                 advertisements and/or unfair competition and be forced to pay restitution to Class

11                 Members for the amounts paid for Purell.

12          40.   Plaintiffs are members of the Classes they seek to represent, and Plaintiffs’ claims are

13 typical of the claims of other Class Members. The misleading and deceptive advertising campaign
14 stating and implying that Purell prevents and reduces the flu and other viruses was made to the
15 general public. Defendant has the same obligations to Plaintiffs and to all Class Members with
16 respect to the advertising and sales of Purell. Furthermore, the nature of the damages and their
17 causation will be the same for Plaintiffs as for other Class Members.
18          41.   Plaintiffs’ claims against Defendant for false, misleading or deceptive advertising and

19 for unfair competition are also typical of Class Members. Plaintiffs have suffered actual injury in
20 fact by purchasing Purell because they thought it would prevent or reduce flu and other viruses as a
21 result of Defendant’s deceptive advertising and sales materials.
22          42.   The Classes are so numerous that joinder of all Class Members is impractical.

23 Plaintiffs are unable to state the exact number of Class Members without discovery of the
24 Defendant’s records. However, as alleged above, Plaintiffs believe that based on the number of
25 retail establishments selling Purell in California and across the country there are hundreds of
26 thousands of Class Members if not more. This estimate is based in part on statements made on
27 Purell’s own website about “Where to Buy” Purell.
28

                                                     10
                                                COMPLAINT
       Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 11 of 59



 1          43.   Plaintiffs will fairly and adequately represent and protect the interests of the Classes

 2 because (i) Plaintiffs have retained experienced litigation counsel and counsel will adequately
 3 represent the interests of the Classes; (ii) Plaintiffs and their counsel are aware of no conflicts of
 4 interest between Plaintiffs and absent Class Members; and (iii) Plaintiffs will assist counsel in the
 5 prosecution of this action.
 6          44.   A class action provides a fair and efficient method of adjudicating this controversy,

 7 and is superior to other available methods of adjudication in that (i) neither the size of the Classes,
 8 nor any other factor, make it likely that difficulties will be encountered in the management of this
 9 action as a class action; (ii) the prosecution of separate actions by individual Class Members or the
10 individual joinders of all Class Members in this action is impracticable, and would create a massive
11 and unnecessary burden on the resources of California Courts, and could result in inconsistent
12 adjudications, while a single class action can determine, with judicial economy, the rights of each
13 member of the Classes; (iii) because of the disparity of resources available to Defendant versus those
14 available to individual Class Members, prosecution of separate actions would work a financial
15 hardship on many Class Members; (iv) there is no plain, speedy, or adequate remedy available to
16 Class Members other than by maintenance of this class action because Plaintiffs are informed and
17 believe, and based thereon allege, that the damage to each Class Member is relatively modest
18 compared to the costs of litigating the issues in this action, making it economically unfeasible to
19 pursue remedies other than in a class action; and (v) the conduct of this action as a class action
20 conserves the resources of the parties and the Court system and protects the rights of each Class
21 Member and meets all due process requirements as to fairness to all parties. A class action is also
22 superior to the maintenance of these claims on a claim by claim basis because all of the claims arise
23 out the same circumstances and course of conduct.
24
25
26          ///

27          ///

28          ///

                                                     11
                                                COMPLAINT
       Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 12 of 59



 1                                            FIRST CLAIM

 2                         Violation of the California False Advertising Act –

 3                           Business & Professions Code §§ 17500, et seq.)

 4        (On Behalf of the California Class and Against Defendant and Does 1 through 100)

 5          45.   Plaintiffs incorporate by reference the allegations contained in paragraphs 1 through

 6 44, and each and every part thereof with the same force and effect as though fully set forth herein.
 7          46.   Defendant engaged in unfair and deceptive advertising, in violation of California

 8 Business and Professions Code § 17500, et seq., by misrepresenting to Plaintiffs and Class Members
 9 in advertisements Purell prevented or reduced the flu and other viruses, when, in fact, there was no
10 reliable evidence supporting such advertising.
11          47.   These acts and practices, as described above, have deceived Plaintiffs and Class

12 Members, causing them to lose money by purchasing Purell or paying more for it than they
13 otherwise would, as herein alleged, and have deceived and are likely to deceive the consuming
14 public. Accordingly, Defendant’s business acts and practices, as alleged herein, have caused injury
15 to Plaintiffs and Class Members.
16          48.   In the absence of Defendant’s misrepresentations, Plaintiffs and Class Members

17 would not have purchased Purell or would not have paid a price premium for it.
18          49.   Plaintiffs and Class Members are entitled to relief, including full restitution and/or

19 disgorgement of all revenues, earnings, profits, compensation, and benefits which may have been
20 obtained by Defendant as a result of such business acts or practices, and enjoining Defendant from
21 engaging in the practices described herein.
22                                          SECOND CLAIM

23                       Violation of the California Unfair Competition Law –

24                           Business & Professions Code §§ 17200, et seq.)

25           (On Behalf of Both Classes and Against Defendant and Does 1 through 100)

26          50.   Plaintiffs incorporate by reference the allegations contained in paragraphs 1 through

27 44, and each and every part thereof with the same force and effect as though fully set forth herein.
28

                                                     12
                                                 COMPLAINT
       Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 13 of 59



 1          51.   California Business and Professions Code section 17200 prohibits any “unfair

 2 deceptive, untrue or misleading advertising.” For the reasons discussed above, Defendant has
 3 engaged in unfair, deceptive, untrue and misleading advertising in violation of California Business
 4 & Professions Code sections 17200, et seq. by advertising that Purell reduces or prevents the flu or
 5 other viruses in the absence of reliable studies.
 6         52.    California Business & Professions Code section 17200 also prohibits any “unlawful,

 7 unfair or fraudulent business act or practice.”
 8         53.    Defendant has violated Sections 17200, et seq.’s prohibition against engaging in

 9 unlawful, unfair or fraudulent acts and practices by, among other things: making the
10 misrepresentations and omissions of material fact about Purell alleged herein; violating California
11 False Advertising Act – Business & Professions Code §§ 17500, et seq., by making the
12 misrepresentations about Purell; and violating section 1770 of the Consumers Legal Remedies Act.
13 Defendant violated Section 1770 by at least the following:
14          a.      Making false representations that Purell has characteristics, uses or benefits which

15                  it does not, in violation of California Civil Code § 1770(a)(5)

16          b.      Making false representations that Purell is of a particular quality, which it is not, in

17                  violation of California Civil Code § 1770(a)(7);

18          c.     Advertising Purell without the intent to sell it as advertised, in violation of California

19                 Civil Code § 1770(a)(9); and

20          d.     Representing that the subject of a transaction has been supplied in accordance with

21                 a previous representation when it has not, in violation of California Civil Code §

22                 1770(a)(16).

23         54.    Plaintiffs and Class Members reserve the right to allege other violations of law that

24 constitute other unlawful business acts or practices. Such conduct is ongoing and continues to this
25 date.
26         55.    Defendant’s acts, omissions, misrepresentations, practices and non-disclosures as

27 alleged herein also constitute deceit under Cal. Civ. Code § 1710: “[t]he suppression of a fact, by
28

                                                       13
                                                 COMPLAINT
       Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 14 of 59



 1 one who is bound to disclose it, or who gives information of other facts which are likely to mislead
 2 for want of communication of that fact.”
 3           56.   Defendant’s acts, omissions, misrepresentations, practices and non-disclosures as

 4 alleged herein also constitute violations of Sections 17200, et seq.’s prohibition against fraudulent
 5 acts and practices.
 6           57.   Defendant’s acts, omissions, misrepresentations, practices and non-disclosures as

 7 alleged herein also constitute “unfair” business acts and practices within the meaning of Business
 8 & Professions Code sections 17200, et seq. in that Defendant’s conduct is substantially injurious to
 9 consumers, offends public policy, and is immoral, unethical, oppressive, and unscrupulous as the
10 gravity of the conduct outweighs any alleged benefits attributable to such conduct. Plaintiffs assert
11 violations of the public policy of engaging in false and misleading advertising, unfair competition,
12 and deceptive conduct towards consumers. There were reasonable alternatives available to further
13 Defendant’s legitimate business interests, other than the conduct described herein. This conduct
14 constitutes violations of the unfair prong of California Business & Professions Code sections 17200,
15 et seq.
16           58.   Defendant’s conduct is also a breach of warranty. Defendant’s representations that

17 Purell prevents or reduces the flu and other viruses constitute affirmations of fact made with regard
18 to Purell, as well as descriptions of Purell, that are part of the basis of the bargain between Defendant
19 and purchasers of Purell. Because those representations are material and false, Defendant has
20 breached their express warranty as to Purell and have violated California Commercial Code §2313.
21           59.   Defendant’s unfair business practices and conduct described herein were the

22 immediate cause of damages suffered by Plaintiffs and Class Members.
23           60.   Defendant’s unfair business practices and conduct described herein caused Plaintiffs

24 and Class Members to buy or pay more for Purell.
25           61.   Furthermore, Defendant’s misrepresentations and omissions caused Plaintiffs and

26 Class Members actual damages because had they known the truth about Purell, they would not have
27 purchased it or paid so much for it.
28

                                                       14
                                                  COMPLAINT
       Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 15 of 59



 1          62.     Defendant’s conduct caused and continues to cause substantial injury to Plaintiffs.

 2 Plaintiffs and the other Class Members have suffered injury in fact and have lost money as a result
 3 of Defendant’s wrongful conduct.
 4          63.     Pursuant to Business & Professions Code section 17203, Plaintiffs and the other Class

 5 Members seek an order requiring Defendant to immediately cease such acts of unlawful, unfair, and
 6 fraudulent business practices and requiring Defendant to engage in a corrective advertising
 7 campaign.
 8          64.     Unless Defendant is enjoined from continuing to engage in these unfair, unlawful and

 9 fraudulent business practices, Plaintiffs, and the public, will continue to be injured by Defendant’s
10 actions and conduct.
11          65.     Defendant has thus engaged in unlawful, unfair, and fraudulent business acts and

12 practices, entitling Plaintiffs and the other Class Members to judgment and equitable relief against
13 Defendant, as set forth in the Prayer for Relief, including full restitution and/or disgorgement of all
14 revenues, earnings, profits, compensation, and benefits which may have been obtained by Defendant
15 as a result of such business acts or practices, and enjoining Defendant from engaging in the practices
16 described herein.
17                                             THIRD CLAIM

18                       Violation of California’s Consumer Legal Remedies Act,

19                               California Civil Code section 1770 et seq.,

20                   And the Consumer Protection Statutes of the States in the Class

21                (On Behalf of Both Classes Against Defendant and Does 1 through 100)

22          66.     Plaintiffs incorporate by reference the allegations contained in paragraphs 1 - 44 and

23 each and every part thereof with the same force and effect as though fully set forth herein.
24          67.     Defendant violated section 1770 of the Consumers Legal Remedies Act. Defendant

25 violated Section 1770 by:
26          a.       Making false representations that Purell has characteristics, uses or benefits which

27                   it does not, in violation of California Civil Code § 1770(a)(5)

28

                                                      15
                                                 COMPLAINT
       Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 16 of 59



 1          b.      Making false representations that Purell is of a particular quality, which it is not, in

 2                  violation of California Civil Code § 1770(a)(7);

 3          c.     Advertising Purell without the intent to sell it as advertised, in violation of California

 4                 Civil Code § 1770(a)(9); and

 5          d.     Representing that the subject of a transaction has been supplied in accordance with

 6                 a previous representation when it has not, in violation of California Civil Code §

 7                 1770(a)(16).

 8          68.   By committing the acts alleged above, Defendant violated the CLRA.

 9          69.   Plaintiffs and the Class Members are entitled to, pursuant to California Civil Code

10 §1780(1)(2), an order enjoining the above-described wrongful acts and practices of Defendant, and
11 ordering the payment of costs and attorneys’ fees and any other relief deemed appropriate and proper
12 by the Court under California Civil Code §1780.
13          70.   Plaintiffs are sending Defendant a letter demanding corrective actions pursuant to the

14 CLRA. Plaintiffs will amend their complaint to add claims for monetary damages if Defendant fails
15 to take the corrective actions
16                                       PRAYER FOR RELIEF

17          WHEREFORE, Plaintiffs individually and on behalf of all other members of the general

18 public similarly situated, pray for relief and judgment against Defendant, and each of them, jointly
19 and severally, as follows:
20                                           Class Certification

21          1.     That this action be certified as a class action and the Classes certified;

22          2.     That Plaintiffs be appointed as the Class Representatives for the Classes; and

23          3.     That counsel for Plaintiffs and the putative Classes be appointed as class counsel;

24
25                                           On the First Claim

26          1.     That Defendant be enjoined from continuing to represent that Purell prevents or

27 reduces the flu or other viruses;
28

                                                      16
                                                 COMPLAINT
       Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 17 of 59



 1          2.     That Defendant be mandated to engage in a corrective advertising campaign to

 2 educate the public that there is no reliable evidence that Purell prevents or reduces the flu or other
 3 viruses;
 4          3.     That Defendant be required to provide Plaintiffs and Class Members with full

 5 restitution for purchases made based on Defendant’s false advertising; and
 6          4.     All such other and further relief as the Court deems just and proper.

 7                                         On the Second Claim

 8          1.     That Plaintiffs and Class Members be awarded their actual damages according to

 9 proof;
10          2.     That Defendant be enjoined from continuing to represent that Purell prevents or

11 reduces the flu or other viruses;
12          3.     That Defendant be mandated to engage in a corrective advertising campaign to

13 educate the public that there is no reliable evidence that Purell prevents or reduces the flu or other
14 viruses;
15          4.     That Plaintiffs and Class Members be awarded punitive damages as to the

16 appropriate cause of action;
17          5.     That Plaintiffs and Class Members be awarded their reasonable attorneys’ fees,

18 expert witness fees, and other costs as may be applicable;
19          6.     That Plaintiffs and Class Members be awarded interest on the monies wrongfully

20 obtained from the date of collection through the date of entry of judgment in this action; and
21          7.     All such other and further relief as the Court deems just and proper.

22                                          On the Third Claim

23          1.     That Defendant be enjoined from continuing to represent that Purell prevents or

24 reduces the flu or other viruses;
25          2.     That Defendant be mandated to engage in a corrective advertising campaign to

26 educate the public that there is no reliable evidence that Purell prevents or reduces the flu or other
27 viruses;
28

                                                     17
                                                COMPLAINT
      Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 18 of 59



 1         3.      That Plaintiffs and Class Members be awarded their reasonable attorneys’ fees,

 2 expert witness fees, and other costs as may be applicable; and
 3         4.      All such other and further relief as the Court deems just and proper.

 4                                          JURY DEMAND

 5         Plaintiffs John Marinovich and Gayle Sibley hereby demand a trial by jury of all claims so

 6 triable on behalf of themselves and the Classes.
 7
 8 DATED: January 31, 2020                       HUSSIN LAW FIRM

 9
10                                               By: _/s/ Tammy G. Hussin____________________
                                                    Tammy Gruder Hussin
11
12 DATED: January 31, 2020                       WASKOWSKI JOHNSON YOHALEM LLP
13
14                                               By: _/s/ Daniel R. Johnson___________________
                                                    Daniel R. Johnson (pro hac vice to be approved)
15
16 DATED: January 31, 2020                       KOZONIS & KLINGER
17
                                                 By:_/s/ Gary M. Klinger__________________
18                                                  Gary M. Klinger (pro hac vice to be sought)
19                                                    Attorneys for Plaintiffs John Marinovich and
                                                      Gayle Sibley and the putative Classes
20
21
22
23
24
25
26
27
28

                                                      18
                                               COMPLAINT
Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 19 of 59




        Exhibit A
Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 20 of 59
Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 21 of 59
Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 22 of 59
Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 23 of 59
Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 24 of 59
Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 25 of 59
Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 26 of 59
Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 27 of 59
Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 28 of 59
Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 29 of 59
Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 30 of 59
Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 31 of 59
        Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 32 of 59




https://twitter.com/search?q=purell%20flu%20(from%3Apurell%20OR%20from%3Agojo)%20until%3A2
020-01-01%20since%3A2010-01-01&src=typed_query
Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 33 of 59




        Exhibit B
1/29/2020               Case 3:20-cv-00747-EMC Document      1 &Filed
                                                  Illness - Cold        01/31/20 Page 34 of 59
                                                                 Flu — PURELL
                                                                                                                                                  
                                 FAQ | WHERE TO BUY | NEWS | ABOUT THE PURELL BRAND | CUSTOMER SERVICE | CAREERS




                                                    SHOP         SMALL BUSINESS              TEACHERS           COUPONS            STAY WELL




         Cold and Flu Season

                                            HAND HYGIENE AS A PREVENTIVE MEASURE DURING
                                            COLD AND FLU SEASON
                                            Public health organizations are encouraging preventive measures this cold and flu season to help
                                            prevent the spread of germs that can cause illness. Everyday hand hygiene, both handwashing and
                                            hand sanitizing with an alcohol-based hand sanitizer is the single most important way to reduce the
                                            spread of germs.

                                            GOJO, maker of PURELL® Advanced Hand Sanitizer, is providing the following resources to raise
                                            awareness for hand hygiene to help decrease the spread of germs that cause illness during the
         seasonal months.


         Cold and Flu Resources:

         For up to date information regarding illness outbreaks and hygiene recommendations visit:



                CDC Centers for Disease Control and
                Prevention, "3 Actions to fight the Flu"                                  Staying Healthy During Illness Outbreaks
                Centers for Disease Control and
                Prevention Seasonal Influenza
                Information
                Health Canada Hand Hygiene
                Recommendations for Flu Season

                Health Canada Flu Map by
                Province/Territory
                World Health Organization Influenza
                Information
                Flu.gov Prevention Information

                Flu Trends Around the World

                National Foundation of Infectious
                Diseases




         Frequently Asked Questions:


         Q: What is influenza?
         A: According to the Center for Disease Control and Prevention (CDC), seasonal influenza, commonly called “the flu,” is caused by

https://www.purell.com/cold-flu-season                                                                                                                1/5
1/29/2020                Case 3:20-cv-00747-EMC Document      1 &Filed
                                                   Illness - Cold        01/31/20 Page 35 of 59
                                                                  Flu — PURELL
         influenza viruses, which infect the respiratory tract (i.e., the nose, throat, lungs). Unlike many other viral respiratory infections, such as
         the common cold, the flu can cause severe illness and life-threatening complications in many people. It is estimated that in the United
         States, each year on average 5% to 20% of the population gets the flu and more than 200,000 people are hospitalized from seasonal flu-
         related complications.

         Q: What are influenza’s symptoms?
         A: Influenza, or the flu, is a contagious respiratory illness caused by flu viruses. It can cause mild to severe illness, and at times can lead
         to death. The flu is different from a cold. The flu usually comes on suddenly. People who have the flu often feel some or all of these
         symptoms:

                Fever or feeling feverish/chills
                Cough
                Sore throat
                Runny or stuffy nose
                Muscle or body aches
                Headaches
                Fatigue (tiredness)
                Some people may have vomiting and diarrhea, though this is more common in children than adults.



         Q: How does the flu spread?
         A: Most experts think that flu viruses are spread mainly by droplets made when people with flu cough, sneeze or talk. These droplets can
         land in the mouths or noses of people who are nearby or possibly be inhaled into the lungs. Less often, a person might also get the flu by
         touching a surface or object that has flu virus on it and then touching their own mouth or nose.

         According to the Center for Disease Control and Prevention (CDC), to avoid this, people should stay away from sick people and stay
         home if sick. It also is important to wash hands often with soap and water. If soap and water are not available, use an alcohol-based
         hand rub. Linens, eating utensils, and dishes belonging to those who are sick should not be shared without washing thoroughly first.
         Eating utensils can be washed either in a dishwasher or by hand with water and soap and do not need to be cleaned separately. Further,
         frequently touched surfaces should be cleaned and disinfected at home, work and school, especially if someone is ill.

         Q: Are there any preventive measures that can be taken against the flu?
         A: The Centers for Disease Control and Prevention recommends “Take 3" Actions to Fight the Flu:

         Take the time to get a flu vaccine,

         Take every day preventative actions, including washing your hands with soap and water and if soap and water is not available use an
         alcohol-based hand sanitizer, and

         Take flu antiviral drugs if your doctor prescribes them. Learn more



         Q: Are PURELL® products effective against the flu?
         A: The Food and Drug Administration (FDA) does not allow brands to make viral claims, but from a scientific perspective influenza is an
         enveloped virus. Enveloped viruses in general are easily killed or inactivated by alcohol. The World Health Organization (WHO) and the
         Center for Disease Control and Prevention (CDC) are recommending the use of alcohol-based hand sanitizer as a preventive measure
         for flu prevention.




         Hand Hygiene Videos and Infographics




https://www.purell.com/cold-flu-season                                                                                                                     2/5
1/29/2020               Case 3:20-cv-00747-EMC Document      1 &Filed
                                                  Illness - Cold        01/31/20 Page 36 of 59
                                                                 Flu — PURELL




                    What is a good routine for hand washing …                    When are the critical times to perform ha…
                                                                                                                        ha…




         What is a good routine for handwashing and hand sanitizing?   When are the critical times to perform hand hygiene?
         Do you think you are washing and sanitizing with proper       It's important to perform hand hygiene throughout the day, both
         technique? Jim gives tips for a good handwashing and hand     at home and at work. Jim gives tips for those most critical
         sanitizing routine.                                           momens where hand hygiene should be performed.




                    How can we reduce our risk of getting sick                   How can businesses promote good hand …




         How can we reduce our risk of getting sick?                   How can businesses promote good hand hygiene?
         Hand hygiene is the single most important way to reduce the   There are many effective solutions businesses can use to
         spread of germs that make you sick. Jim tells you why.        promote hand hygiene. Jim provides tips for employers and
                                                                       employees.




https://www.purell.com/cold-flu-season                                                                                                   3/5
1/29/2020               Case 3:20-cv-00747-EMC Document      1 &Filed
                                                  Illness - Cold        01/31/20 Page 37 of 59
                                                                 Flu — PURELL




                    Staying Healthy During Illness Outbreaks        How can parents promote good hand hyg…
                                                                                                      hyg…




                           Parents Reveal Their "Germy"                   Germ Alert - Your Co-Worker
                          Little Secrets This Cold and Flu                    Might Not Call in Sick
                                         Season




                             Protect Your Health. Make              Protect Your Health. Make Hand Hygiene a
                                  Hand Hygiene a                        Priority SCREENSAVER (240 KB)
                              Priority POSTER (2.14
                                          MB)




https://www.purell.com/cold-flu-season                                                                         4/5
1/29/2020               Case 3:20-cv-00747-EMC Document      1 &Filed
                                                  Illness - Cold        01/31/20 Page 38 of 59
                                                                 Flu — PURELL




                         Hand Hygiene Regimen - WASH                                               Protect Your Health. Make Hand
                                 Poster (1.19 MB)                                                          Hygiene a Priority
                                                                                                       SCREENSAVER (240 KB)




                                                  © 2012 - 2020 GOJO Industries, Inc. All rights reserved.
                              This site is published by GOJO Industries, Inc. It is intended for visitors from the United States.
                     Terms of Use |      Privacy Policy | Customer Service | Careers | CA Transparency in Supply Chains Act




https://www.purell.com/cold-flu-season                                                                                              5/5
           Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 39 of 59




GOJO Blog
                         Don’t Let the Flu Slow Down                      Sign-Up GOJO
                         Your Office                                      for the Blog
                                    2/6/2018
                                    By Thom Wojtkun


                                                                               Subscribe
                         National Account Director, Commercial Real
                         Estate                                           Share every new
                                                                          GOJO Blog post to
                                                                          your selected social
The severity of this year’s flu season has been making headlines.         network:
One recent headline focused on the impact the flu could have on
workplace productivity. According to a recent news report, this
year’s flu season will cost employers nearly $10 billion based on
lost productivity alone1. The impact the flu has on both employee
and employer health is significant, yet there are actions employers
can take to help in keeping employees, and even their bottom
line, healthy.

First and foremost, employers need to encourage sick employees
                                                                          View Blog By
not to come into work. We all know that illness-causing germs can
spread quickly and one of the best ways to reduce their spread is
                                                                          Category +
to make sure those who aren’t feeling well stay home to fully
recover. Also, a quick reminder, if you still haven’t gotten the flu      View Blog By
vaccine, it is not too late. The flu vaccine is one of the best ways to
                                                                          Author +
help reduce the risk of coming down with the flu.

In addition to encouraging the disinfection of frequently touched         Media
surfaces and objects, like copiers and shared computers,
                                                                          Contact
employers should also promote good hand hygiene. Hand
hygiene – handwashing with soap and water or using an alcohol-            Information
based hand sanitizer with at least 60% alcohol when soap and
water are not available – is one of the most important measures           Contact: Kelly
we can all take to reduce the spread of illness-causing germs.            Ward-Smith, Public
Making hand hygiene products, such as hand sanitizing wipes and           Relations Senior
alcohol-based hand sanitizer, available is a great way to promote         Manager
hand hygiene practices throughout the office.
                                                                                                 /
In fact, a recent
             Caseworkplace  outcome study,
                   3:20-cv-00747-EMC       “Impact of1a Filed 01/31/20 Page
                                         Document                        Phone    Number:
                                                                              40 of   59
Comprehensive Workplace Hand Hygiene Program on Employer                 330-255-6293
Health Care Insurance Claims and Costs, Absenteeism and                  Mobile Phone: 330-
Employee Perceptions and Practices,” published in The Journal of         819-8638
Occupational and Environmental Medicine (JOEM), found that               Email:
offices equipped with PURELL® Advanced Hand Sanitizer and                SmithKe@GOJO.com
PURELL® Hand Sanitizing Wipes throughout the building and at
employees’ desks resulted in 24.3 percent fewer healthcare               This contact
insurance claims for hand hygiene preventable illnesses. In              information is for news
addition, there were 13.4 percent fewer sick episodes during the         media only. For other
                                                                         inquiries, please
study year in the intervention group compared to the previous
                                                                         contact GOJO
year.
                                                                                         customer service at 1-
                                                                                         800-321-9647 or use
GOJO provides information and education to help promote                                  the GOJO Contact Us
effective hygiene this winter-germ season. Go to GOJO Hygiene                            form.
Educational Tools for more information. Also, learn more about the
study in JOEM and the PURELL Advanced Workforce Solution™ on
our website.                                                       Featured                   News

[1] Challenger, Gray & Christmas Study as quoted in “Flu linked to record number
of sick days, costing employers almost $10B” Retrieved January 30, 2018, from
http://www.foxbusiness.com/features/2018/01/22/flu-season-could-cost-
employers-9-4-billion-this-year.html




Related Media                                                                      GOJO Takes Immediate
                                                                                   Action on Communication
                                                                                   from the FDA




   Note to Sick Co-      4 Simple Tips to     How to Promote
   Worker – Help Us        Reduce the         Employee Hand
        Stay...             Spread of...        Hygiene ...
    View blog post       View blog post       View blog post




     Employee            Staying Healthy      Survey Shows
    Wellness in the        in the Office     Workers Often Go
    Open Office:...      View blog post         to Work...
    View blog post                              View press
                                                  release




                                                                                                                  /
             Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 41 of 59
Add your comment


Name


Email


Comment




 Submit Comment


Comments

 dave     3/6/2018 2:29:27 PM
 test please ignore




                                         Find out How We
                                         Identified Our GOJO
                                         2020 Sustainable Value
                                         Strategies & Goals


                                         Introducing The PURELL
                                         CXR REDIFOAM™ System
        Update on the 2019 Novel
        Coronavirus, Wuhan, China


                                         Download a PDF catalog
                                         of GOJO®, PURELL®,
                                         PROVON®, and MICRELL®
                                         products and
                                         accessories.

                                                           More




                                                                              /
           Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 42 of 59




GOJO Blog
                        Is it a Cold or the Flu?                           Sign-Up GOJO
                                   1/4/2018                                for the Blog
                                   By Kelly McGlumphy




                        Public Relations Senior Manager, GOJO Industries        Subscribe


                                                                           Share every new
The Centers for Disease Control and Prevention (CDC) has warned
                                                                           GOJO Blog post to
that seasonal influenza activity has increased sharply in the United       your selected social
States . In fact, the number of states reporting widespread flu            network:
activity has nearly doubled over the last week.1 Even more bad
news, flu activity is expected to continue for a few months;
according to the CDC most flu activity peaks between December
and February.2

To complicate matters, common cold viruses widely circulate
during flu season, with the average adult getting two to four colds
per year, mostly between September and late April.3 Because
these two types of viral respiratory illnesses have similar
symptoms, it can be difficult to distinguish between them based            View Blog By
on symptoms alone.                                                         Category +

In general, the flu is more severe than the common cold. Colds
typically do not result in serious complications, such as
                                                                           View Blog By
pneumonia, bacterial infections or hospitalizations. In some cases,        Author +
diagnostic testing may need to be done in order to determine
whether a person has a cold or the flu. So how can you tell if it is
the cold or flu? Here are some general differences.
                                                                           Media
                                                                           Contact
                                                                           Information
     Symptoms                  Cold                      Flu
                                                                           Contact: Kelly
                                                                           Ward-Smith, Public
                                                                           Relations Senior
                                                                           Manager


                                                                                                  /
 Fever                 Rare
             Case 3:20-cv-00747-EMC    Usual; high
                                    Document        (100⁰F
                                               1 Filed               Phone
                                                          01/31/20 Page     Number:
                                                                        43 of 59
                                       to 102⁰F,                     330-255-6293
                                       occasionally higher,          Mobile Phone: 330-
                                       especially in young           819-8638
                                       children); lasts 3-4          Email:
                                       days                          SmithKe@GOJO.com

 Headache                 Rare                      Common                          This contact
                                                                                    information is for news
                                                                                    media only. For other
 General aches and        Slight                    Usual; often severe
                                                                                    inquiries, please
 pains                                                                              contact GOJO
                                                                                    customer service at 1-
 Fatigue, weakness        Sometimes                 Usual; can last up to           800-321-9647 or use
                                                    2 to 3 weeks                    the GOJO Contact Us
                                                                                    form.
 Extreme                  Never                     Usual; at the
 exhaustion                                         beginning of illness
                                                                             Featured News
 Stuffy nose              Common                    Sometimes

 Sneezing                 Usual                     Sometimes

 Sore throat              Common                    Sometimes

 Chest discomfort,        Mild to moderate;         Common; can
 cough                    hacking cough             become severe
                                                                              GOJO Takes Immediate
Source: WebMd Media References. Retrieved December 29, 2017, from             Action on Communication
https://www.webmd.com/a-to-z-guides/discomfort-15/cold-flu-season/is-it-a-    from the FDA
cold-or-flu


Regardless of whether the culprit is the cold or the flu, there are
some general infection prevention and control principles that
every person should follow in order to stay healthy during cold
and flu season.


    1. Get your flu vaccine. This is the most important measure
       you can take. Remember, you can’t get the flu from the flu
       vaccine because it’s either made with inactivated virus, no
       virus at all, or a weakened virus that cannot cause illness.
    2. If you do get the flu, your doctor may prescribe flu
       antiviral drugs. These drugs can make flu illness milder and
       shorten the time you are sick.
    3. Practice good hand hygiene. Wash your hands with soap
       and water or use an alcohol-based hand sanitizer with at
       least 60% alcohol when soap and water are not available.
    4. Avoid touching your eyes, nose, and mouth. Germs from
       your hands can enter your body through your eyes, nose
       and mouth.
                                                                                                              /
    5. CoverCase
               your3:20-cv-00747-EMC
                     cough or sneeze. Cough      or sneeze1into
                                            Document            your01/31/20 Page 44 of 59
                                                             Filed
       sleeve or into a tissue and perform hand hygiene
       immediately after.
    6. Stay home if you are sick, and limit contact with others
       as much as possible. A good rule of thumb is to stay home
       for at least 24 hours after your fever is gone (without the use
       of fever-reducing medications).
    7. Disinfect and clean surfaces often. Use a product that is
       formulated to kill the cold and flu virus.This can help reduce
       the amount of germs present that can make you sick.

For more information about the flu and the most up-to-date
information about this year’s flu season, visit either GOJO Cold and
Flu or the CDC’s flu web page.


1 Centers for Disease Control and Prevention. Situation Update: Summary of
Weekly FluView Report. Retrieved December 29, 2017, from
https://www.cdc.gov/flu/weekly/summary.htm
2 Centers for Disease Control and Prevention. The Flu Season. Retrieved
December 29, 2017, from https://www.cdc.gov/flu/about/season/flu-season.htm
3 WedMD. Common Cold Overview. Retrieved December 29, 2017,
https://www.webmd.com/cold-and-flu/common_cold_overview




Related Media




   It's Not Just Cold    Why Do Flu          It’s Almost
    and Flu Season       Outbreaks         Summer…I Can’t
   View blog post       Happen in the        Get the Fl...
                            Wi...          View blog post
                        View blog post




                                          "Remember Hand
                                           Hygiene During
                                             Cold & Flu
                                              Season"
                                            Watch video




                                                                                             /
             Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 45 of 59
Add your comment


Name


Email


Comment




 Submit Comment


Comments




                                         Find out How We
                                         Identified Our GOJO
                                         2020 Sustainable Value
                                         Strategies & Goals


                                         Introducing The PURELL
                                         CXR REDIFOAM™ System
        Update on the 2019 Novel
        Coronavirus, Wuhan, China


                                         Download a PDF catalog
                                         of GOJO®, PURELL®,
                                         PROVON®, and MICRELL®
                                         products and
                                         accessories.

                                                           More




                                                                              /
               Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 46 of 59




    GOJO Blog
                           Why Do Flu Outbreaks Happen                    Sign-Up GOJO
                           in the Winter?                                 for the Blog
                                      1/30/2018
                                      By Elizabeth De Nardo, Ph.D.


                                                                               Subscribe
                           Skin Care Science and Technology Senior
                           Scientist I                                    Share every new
                                                                          GOJO Blog post to
                                                                          your selected social
    Why is it when the temperatures outside become colder we see a        network:
    peak in illnesses, like the flu? Many of us may ask ourselves this
    question and wonder why people tend to be sick especially during
    the winter months. And, if you have asked yourself that question,
    you are not alone. In fact, researchers have always sought to find
    the answer.
1
    There are numerous environmental drivers that contribute to the
    seasonality of influenza, or the flu. These include: absolute
    humidity, relative humidity, temperature, solar insolation, and
                                                                          View Blog By
    even the school calendar. With so many different factors, it can be
    difficult to distinguish if one has a more significant impact over
                                                                          Category +
    another. Yet, there is one that stands out.
                                                                          View Blog By
    A Change in Humidity
                                                                          Author +
    For some time, the predominance of influenza in the winter
    months was attributed to a decrease in indoor relative humidity,
    or how much humidity there is in the air compared to how much         Media
    there could be. Such assertions, however, do not square with the
                                                                          Contact
    fact that outdoor relative humidity peaks in winter. In contrast,
    absolute humidity, which is an actual measure of the water vapor      Information
    content of air, is better suited for determining the influence of
    environmental factors on the influenza viral persistence and          Contact: Kelly
    transmission.                                                         Ward-Smith, Public
                                                                          Relations Senior
    Research findings indicate the seasonal cycle of absolute humidity    Manager
    may be the reason we see flu cases spiking during the colder
    months. Specifically, low levels of absolute humidity, both indoors
                                                                                                 /
    and outdoors,
                Caseincrease influenza virus survival
                       3:20-cv-00747-EMC              and thus
                                               Document     1 increase          Phone
                                                               Filed 01/31/20 Page       Number:
                                                                                     47 of   59
    influenza virus transmission efficiency. The findings indicate that         330-255-6293
    Influenza virus survival responds to the amount of water vapor in           Mobile Phone: 330-
    the surrounding air. So, the higher the humidity, the better the            819-8638
    chances of the flu virus not surviving.                                     Email:
                                                                                SmithKe@GOJO.com
    While we may not be able to rush to or live in climates with high
    humidity during the winter months, there are measures we can all            This contact
    take to reduce our risk of becoming ill; these include the practice         information is for news
    of good hand hygiene (handwashing or hand sanitizing with an                media only. For other
                                                                                inquiries, please
    alcohol-based hand sanitizer when soap and water are not
                                                                                contact GOJO
    available) at key moments and surface disinfection. You can learn
                                                                                customer service at 1-
    more about tips to help you stay well at                                    800-321-9647 or use
    www.GOJO.com/ColdandFlu.                                                    the GOJO Contact Us
                                                                                                  form.
    References
    Shaman J, Pitzer VE, Viboud C, Grenfell BT, Lipsitch M (2010) Absolute Humidity
    and the Seasonal Onset of Influenza in the Continental United States. Journal          Featured News
    PLoS Biol 8(2):
    Jeffrey Shamana and Melvin Kohnb ( 2009). Absolute humidity modulates
    influenza survival, transmission, and seasonality PNAS I March 3, vol. 106 I no. 9 I
    3243–3248




    Related Media

                                                                                            GOJO Takes Immediate
                                                                                            Action on Communication
                                                                                            from the FDA
1




        It's Not Just Cold    Is it a Cold or the     It’s Almost
         and Flu Season                Flu?         Summer…I Can’t
        View blog post        View blog post          Get the Fl...
                                                    View blog post




       "Remember Hand
        Hygiene During
          Cold & Flu
           Season"
         Watch video




                                                                                                                      /
             Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 48 of 59
Add your comment


Name


Email


Comment




 Submit Comment


Comments




                                         Find out How We
                                         Identified Our GOJO
                                         2020 Sustainable Value
                                         Strategies & Goals


                                         Introducing The PURELL
                                         CXR REDIFOAM™ System
        Update on the 2019 Novel
        Coronavirus, Wuhan, China


                                         Download a PDF catalog
                                         of GOJO®, PURELL®,
                                         PROVON®, and MICRELL®
                                         products and
                                         accessories.

                                                           More




                                                                              /
           Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 49 of 59




GOJO Blog
                       It's Not Just Cold and Flu                         Sign-Up GOJO
                       Season!                                            for the Blog
                                  2/21/2018
                                  By Kelly McGlumphy


                                                                               Subscribe
                       Public Relations Senior Manager, GOJO Industries
                                                                          Share every new
                                                                          GOJO Blog post to
The widespread severity of this year’s flu season has been making         your selected social
headlines. Yet, there is another virus that tends to see its peak         network:
during the winter months, norovirus.

Sometimes called the “stomach flu,” norovirus is the most
common cause of acute viral gastroenteritis around the world, and
the most common cause of foodborne illness in the United States .
Unlike some other infectious diseases, we can get norovirus time
and again, and the average person will experience a norovirus
infection five times in their life1
                                                                          View Blog By
What are the Symptoms?
                                                                          Category +
Norovirus symptoms usually appear 12 to 48 hours after first
exposure to the virus, and last approximately one to three days.
The most common symptoms of norovirus are:                                View Blog By
      Diarrhea                                                            Author +
      Vomiting
      Nausea
      Stomach pain                                                        Media
                                                                          Contact
Other symptoms include:;                                                  Information
      Headache
                                                                          Contact: Kelly
      Fever
                                                                          Ward-Smith, Public
      Body aches
                                                                          Relations Senior
People with norovirus are most contagious when they are sick,             Manager
and for a few days after they feel better.
                                                                                                 /
How Does Case
            Norovirus  Spread?
                   3:20-cv-00747-EMC                                 Phone
                                         Document 1 Filed 01/31/20 Page       Number:
                                                                          50 of   59
So, how is it spread? Norovirus spreads quickly and rapidly, people  330-255-6293
can become infected with it by:                                      Mobile Phone: 330-
                                                                     819-8638
      Eating food or drinking liquids contaminated with norovirus,
                                                                     Email:
      most likely prepared by an individual who is infected with
                                                                     SmithKe@GOJO.com
      the virus
      Touching surfaces or objects with norovirus on them and
                                                                     This contact
      then putting your hand or fingers in your mouth                information is for news
      Having direct contact with a person who is infected with       media only. For other
      norovirus, for example, when sharing food or utensils with     inquiries, please
      them                                                           contact GOJO
                                                                                          customer service at 1-
Steps to Reduce the Spread of Norovirus                                                   800-321-9647 or use
Even though norovirus is highly contagious, there are ways you                            the GOJO Contact Us
                                                                                          form.
can reduce the risk of its spread. According to the Centers for
Disease Control and Prevention, following these steps can help to
reduce the spread of the virus.
                                                                                   Featured News
    1. Practice good hand hygiene. Make sure to wash your hands
       with soap and water at key moments, especially after using
       the restroom since the virus can spread through stool.
       Alcohol-based hand sanitizers with at least 60% alcohol can
       be used in addition to handwashing.
    2. Disinfect frequently touched surface. Immediately disinfect
       and clean contaminated surfaces with a disinfectant and
       cleaner formulated to kill norovirus. For example, PURELL®                   GOJO Takes Immediate
       Surface Sprays kill norovirus in 30 seconds                                  Action on Communication
    3. Wash laundry thoroughly                                                      from the FDA
    4. Wash fruits and vegetables when preparing food; follow
       proper food preparation guidelines
    5. Do not prepare meals when you are sick2

Whether you think you might have a cold, flu or norovirus, it's
always important to consult a doctor and take precautionary
measures to help you and everyone stay healthy.

For more information on hand hygiene and surface disinfection
measures, visit GOJO.com

1. Lopman et al. 2016. The Vast and Varied Global Burden of Norovirus: Prospects
for Prevention and Control. PLoS Medicine 13(4): e1001999. Available at
http://journals.plos.org/plosmedicine/article?id=10.1371/journal.pmed.1001999
2. Centers for Disease Control and Prevention. Norovirus. Retrieved January 24,
2017, from https://www.cdc.gov/features/norovirus/




Related Media

                                                                                                                   /
              Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 51 of 59




   Is it a Cold or the    Why Do Flu        It’s Almost
            Flu?          Outbreaks       Summer…I Can’t
   View blog post        Happen in the      Get the Fl...
                             Wi...        View blog post
                         View blog post




                                          "Remember Hand
                                           Hygiene During
                                             Cold & Flu
                                              Season"
                                           Watch video


Add your comment


Name


Email


Comment




 Submit Comment


Comments

 Laurie      3/5/2018 4:22:33 PM
 testing




                                                   Find out How We
                                                   Identified Our GOJO
                                                   2020 Sustainable Value
                                                   Strategies & Goals



                                                                               /
                                Introducing
     Case 3:20-cv-00747-EMC Document        The PURELL
                                       1 Filed    01/31/20 Page 52 of 59
                                   CXR REDIFOAM™ System


                                   Download a PDF catalog
                                   of GOJO®, PURELL®,
                                   PROVON®, and MICRELL®
                                   products and
                                   accessories.
Update on the 2019 Novel
Coronavirus, Wuhan, China                           More




                                                                           /
Case 3:20-cv-00747-EMC Document 1 Filed 01/31/20 Page 53 of 59




        Exhibit C
1/29/2020               Case 3:20-cv-00747-EMCGOJO
                                                Document
                                                   Industries Inc1- 599132
                                                                      Filed- 01/17/2020
                                                                              01/31/20  | FDAPage 54 of 59




                                                                 WARNING LETTER

                                                       GOJO Industries Inc
                                                  MARCS-CMS 599132 — JANUARY 17, 2020




      Delivery Method:
      UPS and Electronic Mail
      Product:
      Drugs



      Recipient:
      Carey Jaros
      President and Chief Executive O cer
      GOJO Industries Inc
      3783 State Road
      Cuyahoga Falls, OH 44223-2603
      United States

      Issuing O ce:
      Division of Pharmaceutical Quality Operations III
      United States




                                                                 January 17, 2020

                                                              WARNING LETTER

                                                                  Case # 599132




      Dear Mses. Jaros and Kanfer Rolnick:

      This letter concerns your firm’s marketing of the PURELL® Healthcare Advanced Hand Sanitizer product line
      that includes the over-the-counter (OTC) drug products “PURELL® Healthcare Advanced Hand Sanitizer
      Gentle & Free Foam,” “PURELL® Healthcare Advanced Hand Sanitizer Gel,” “PURELL® Healthcare
      Advanced Hand Sanitizer Foam,” “PURELL® Healthcare Advanced Hand Sanitizer Gentle & Free Foam ES6
      Starter Kit,” and “PURELL® Healthcare Advanced Hand Sanitizer ULTRA NOURISHING™ Foam.”1 On your
      websites, your firm markets these products individually as well as in combination with other PURELL

https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-letters/gojo-industries-inc-599132-01172020   1/6
1/29/2020               Case 3:20-cv-00747-EMCGOJO
                                                Document
                                                   Industries Inc1- 599132
                                                                      Filed- 01/17/2020
                                                                              01/31/20  | FDAPage 55 of 59

      products for use in various settings, such as athletic facilities, schools, and offices, under the title of “THE
      PURELL SOLUTION.” In this letter, we collectively refer to these products as “PURELL® Healthcare
      Advanced Hand Sanitizers.” Based on claims on your product websites, which also include links to webpages
      where these products may be purchased, the PURELL® Healthcare Advanced Hand Sanitizers are intended
      for use as consumer and healthcare antiseptics.

      As currently formulated and labeled, PURELL® Healthcare Advanced Hand Sanitizers are unapproved new
      drugs in violation of section 505(a) of the Federal Food, Drug, and Cosmetic Act (FD&C Act or Act), 21 U.S.C.
      355(a). Introduction or delivery for introduction of such products into interstate commerce is prohibited under
      section 301(d) of the FD&C Act, 21 U.S.C. 331(d). These violations are described in more detail below.

      Unapproved New Drugs

      Examples of claims observed on your product websites, www.gojo.com and www.purell.com, and social media
      accounts for PURELL® Healthcare Advanced Hand Sanitizers that provide evidence of the products’ intended
      uses (as defined in 21 CFR 201.128) include, but may not be limited to, the following:

      On your PURELL® Healthcare Advanced Hand Sanitizer product pages:

      “Kills more than 99.99% of most common germs that may cause illness in a healthcare setting, including
      MRSA & VRE”

      On your webpage titled, “GOJO Blog What You Need to Know About Candida auris in the Healthcare Setting”:

      “To help prevent transmission, hand hygiene with an alcohol-based hand sanitizer is recommended along with
      hand washing if hands are soiled. PURELL® Advanced Gel, Foam, and Ultra-Nourishing Foam Hand
      Sanitizer products demonstrated effectiveness against a drug resistant clinical strain of Candida auris in lab
      testing.”

      On your webpage titled, “The PURELL SOLUTION™ for Athletic Facilities”:

      “PURELL® Products Help Eliminate MRSA & VRE . . . 100% MRSA & VRE Reduction[] . . . A recent outcome
      study shows that providing the right products, in a customized solution, along with educational resources for
      athletes and staff can reduce MRSA and VRE by 100%[]”

      On your webpage titled, “The PURELL SOLUTION™ for Education”:

      “51% Reduced Student Absenteeism . . . PURELL® products have proven results in delivering positive health
      outcomes. Illness causes 144 million lost school days each year2 []. . . In a recent study, student absenteeism
      was reduced by 51% when PURELL hand hygiene products were used in conjunction with a curriculum to
      teach kids about good hand hygiene[] . . . 10% Less Teacher Absenteeism . . . PURELL® Products Help
      Teachers Stay Well[] . . . New teachers are particularly more susceptible to student borne illness[]. . . . In one
      study, schools that combined hand-hygiene education with PURELL® products reduced teacher absenteeism
      by 10%[]”.

      On your webpage titled, “PURELL® Products are Proven to Reduce Absenteeism”:

      “PURELL® Products are Proven to Reduce Absenteeism . . . On average, illness causes 144 million lost school
      days each year[] and missing school can have a significant effect on a student’s performance. . . . Research has
      shown that when used alongside a curriculum to teach students about hand hygiene, PURELL® products can

https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-letters/gojo-industries-inc-599132-01172020   2/6
1/29/2020               Case 3:20-cv-00747-EMCGOJO
                                                Document
                                                   Industries Inc1- 599132
                                                                      Filed- 01/17/2020
                                                                              01/31/20  | FDAPage 56 of 59

      reduce student absenteeism by up to 51%[].. . . Additionally, teachers who follow this program also experience
      a 10% reduction of absenteeism[].”

      On your Facebook page at https://www.facebook.com/purell/:

      “The PURELL SOLUTION™ has the products you need to help prevent the spread of infection this germ
      season. Visit GOJO.com for more information.”

      In addition, you make statements within the “Frequently Asked Questions” on your website, www.gojo.com,
      that suggest that PURELL® Healthcare Advanced Hand Sanitizers, which are formulated with ethyl alcohol,
      may be effective against viruses such as the Ebola virus, norovirus, and influenza.

      Specifically, your website states:

      Illness Outbreak
      ...

      What Steps Can I Take to Prevent the Spread of Norovirus? Even though norovirus is highly contagious, there
      are ways you can reduce the risk of its spread. According to the Centers for Disease Control and Prevention,
      follow these steps to reduce the spread of the virus. 1. Practice good hand hygiene. Make sure to wash your
      hands with soap and water at key moments, especially after using the restroom since the virus can spread
      through stool. Alcohol-based hand sanitizers with at least 60% alcohol can be used in addition to handwashing
      ...

      Are PURELL® Hand Sanitizer products effective against the flu? The FDA does not allow hand sanitizer
      brands to make viral claims, but from a scientific perspective, influenza is an enveloped virus. Enveloped
      viruses in general are easily killed or inactivated by alcohol. The World Health Organization (WHO) and the
      Center for Disease Control and Prevention (CDC) are recommending the use of alcohol-based hand sanitizer as
      a preventive measure for flu prevention”

      Is PURELL® Advanced Hand Sanitizer Effective Against Ebola?. . . As of today, we are not aware of any hand
      sanitizers that have been tested against Ebola viruses, including PURELL® Advanced Hand Sanitizer.
      However, it is important to note that the Ebola virus is an enveloped virus. Enveloped viruses in general are
      easily killed or inactivated by alcohol. World Health Organization (WHO) and the Center for Disease
      Control and Prevention (CDC) are recommending the use of alcohol-based hand sanitizer as a preventive
      measure during this outbreak . . .

      These statements, made in the context of the Frequently Asked Questions section, clearly indicate your
      suggestion that PURELL® Healthcare Advanced Hand Sanitizers are intended for reducing or preventing
      disease from the Ebola virus, norovirus, and influenza. As such, the statements are evidence of your products’
      intended uses. However, FDA is currently not aware of any adequate and well-controlled studies
      demonstrating that killing or decreasing the number of bacteria or viruses on the skin by a certain magnitude
      produces a corresponding clinical reduction in infection or disease caused by such bacteria or virus.

      Based on the above claims, PURELL® Healthcare Advanced Hand Sanitizers are drugs as defined by section
      201(g)(1)(B) of the FD&C Act, 21 U.S.C. 321(g)(1)(B), because they are intended for the diagnosis, cure,
      mitigation, treatment, or prevention of disease, and/or under section 201(g)(1)(C) of the FD&C Act, 21 U.S.C.
      321(g)(1)(C), because they are intended to affect the structure or any function of the body. Further, your
      PURELL® Healthcare Advanced Hand Sanitizers, which are formulated with ethyl alcohol, are intended for

https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-letters/gojo-industries-inc-599132-01172020   3/6
1/29/2020               Case 3:20-cv-00747-EMCGOJO
                                                Document
                                                   Industries Inc1- 599132
                                                                      Filed- 01/17/2020
                                                                              01/31/20  | FDAPage 57 of 59

      use as both consumer antiseptic rubs and health care antiseptic rubs. Although the individual products claim
      to be “designed for healthcare environments,” consumers can buy these products from the websites linked to
      the “Where to Buy” tabs listed on your product website.

      Furthermore, PURELL® Healthcare Advanced Hand Sanitizers are new drugs within the meaning of section
      201(p) of the FD&C Act, 21 U.S.C. 321(p), because they are not generally recognized as safe and effective for
      use under the conditions prescribed, recommended, or suggested in their labeling. New drugs may not be
      introduced or delivered for introduction into interstate commerce without prior approval from FDA, as
      described in section 505(a) of the FD&C Act, 21 U.S.C. 355(a). No FDA approved applications pursuant to
      section 505 of the Act, 21 U.S.C. 355, are in effect for your PURELL® Healthcare Advanced Hand Sanitizers,
      nor are we aware of any adequate and well controlled clinical trials in the published literature that support a
      determination that PURELL® Healthcare Advanced Hand Sanitizers are generally recognized as safe and
      effective for use under the conditions suggested, recommended, or prescribed in their labeling. Accordingly,
      PURELL® Healthcare Advanced Hand Sanitizers are unapproved new drugs marketed in violation of sections
      505(a) and 301(d) of the FD&C Act, 21 U.S.C 355(a) and 331(d).

      We note that your website suggests that PURELL® Healthcare Advanced Hand Sanitizers are marketed under
      the OTC Drug Review and that they are formulated with ethyl alcohol. For OTC drug products intended for use
      as consumer antiseptic rubs, on April 12, 2019, FDA published the Safety and Effectiveness of Consumer
      Antiseptic Rubs; Topical Antimicrobial Drug Products for Over-the-Counter Human Use Final Rule (84 FR
      14847) (effective April 12, 2020). FDA deferred consideration of benzalkonium chloride, ethyl alcohol, and
      isopropyl alcohol in the 2019 Consumer Antiseptic Rub Final Rule (for additional information, see Docket No.
      FDA–2016–N–0124 at https://www.regulations.gov (https://www.regulations.gov)).

      For OTC drug products intended for use as health care antiseptics, on December 20, 2017, FDA published the
      Safety and Effectiveness of Health Care Antiseptics; Topical Antimicrobial Drug Products for Over-the-
      Counter Human Use Final Rule (82 FR 60474, December 20, 2017). In the 2017 Final Rule for Health Care
      Antiseptics, FDA announced it had deferred rulemaking on six active ingredients for specific OTC Health care
      antiseptic uses. Included in those six active ingredients are alcohol (also referred to as ethanol or ethyl alcohol)
      for use in a health care personnel hand rub or surgical hand rub (for additional information, see Docket No.
      FDA-2015-N-0101 at https://www.regulations.gov).

      Until FDA promulgates final rules establishing whether ethyl alcohol, as one of the deferred ingredients listed
      in the two rules above, is generally recognized as safe and effective (GRASE) for the antiseptic uses described
      above, the agency generally does not intend to object to the marketing of products, provided they meet the
      proposed formulation and labeling conditions described in the relevant tentative final monograph (TFM) and
      each general condition in 21 CFR 330.1 and provided that a particular product does not constitute a hazard to
      health. Such marketing, however, is subject to the risk that a final rule may require reformulation, relabeling,
      and/or FDA approval under section 505 of the FD&C Act, 21 U.S.C. 355.

      Your PURELL® Healthcare Advanced Hand Sanitizer products do not comply with the relevant TFM.

      Your labeling claims that PURELL® Healthcare Advanced Hand Sanitizers are effective in preventing disease
      or infection from pathogens such as Ebola, MRSA, VRE, norovirus, flu, and Candida auris, and in preventing
      the spread of infection, go beyond merely describing the general intended use of a topical antiseptic as set forth
      in the above-referenced relevant rulemakings. Furthermore, the claims on your product websites suggest that
      PURELL® Healthcare Advanced Hand Sanitizers are effective in reducing illness or disease-related student
      and teacher absenteeism also go beyond merely describing the general intended use of a topical antiseptic as

https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-letters/gojo-industries-inc-599132-01172020   4/6
1/29/2020               Case 3:20-cv-00747-EMCGOJO
                                                Document
                                                   Industries Inc1- 599132
                                                                      Filed- 01/17/2020
                                                                              01/31/20  | FDAPage 58 of 59

      set forth in the above-referenced relevant rulemakings. Such claims are not described in any OTC final rule,
      the above-referenced TFM (see 59 FR 31402, June 17,1994), or any rulemakings being considered under the
      OTC Drug Review. Additionally, we are unaware of any adequate and well-controlled clinical trials in the
      published literature that support a determination that PURELL® Healthcare Advanced Hand Sanitizers are
      GRASE for the above-described intended uses. Furthermore, we are not aware of a similar OTC product as
      formulated and labeled that was available in the United States market on or before the inception of the OTC
      Drug Review.

      Therefore, as formulated and labeled, the PURELL® Healthcare Advanced Hand Sanitizer products are not
      covered under any OTC monograph or ongoing rulemaking that sets forth conditions for general recognition of
      safety and effectiveness for such uses. Moreover, no product intended to prevent disease or infection from
      specific pathogens, such as MRSA, VRE, norovirus, flu, and Candida auris; intended to prevent the spread
      infections; or intended to reduce illness or disease-related student and teacher absenteeism, is being
      considered under FDA's OTC Drug Review. Furthermore, we are not aware of evidence demonstrating that the
      PURELL® Healthcare Advanced Hand Sanitizer products as formulated and labeled are generally recognized
      by qualified experts as safe and effective for use under the conditions suggested, recommended, or prescribed
      in their labeling.

      Conclusion

      The violations cited in this letter are not intended to be an all-inclusive list of deficiencies regarding your
      products. Please be aware that you are responsible for investigating and determining the causes of these
      violations and for preventing their recurrence and the occurrence of other violations. It is your responsibility
      to ensure that your firm complies with all requirements of federal law and FDA regulations.

      You should take prompt action to correct the violations cited in this letter. Failure to promptly correct these
      violations may result in legal action without further notice, including, without limitation, seizure and
      injunction.

      Within fifteen working days after you receive this letter, please notify this office in writing of the specific steps
      that you have taken to correct violations. Please include an explanation of each step being taken to prevent the
      recurrence of violations, as well as copies of related documentation. If you believe that your products are not
      drugs or unapproved new drugs or otherwise may be legally marketed, please provide your reasoning and any
      supporting information for our consideration. If you cannot complete corrective action within fifteen working
      days, state the reason for the delay and the time within which you will complete the correction.

      Please send your electronic reply to: ORAPHARM3_RESPONSES@fda.hhs.gov.

      Attn:

      Nicholas F. Lyons
      Director of Compliance
      U. S. Food and Drug Administration
      Division of Pharmaceutical Quality Operations III

      Refer to the Unique Identification Number (Case# 599132) when replying. If you have questions regarding the
      contents of this letter, please contact me at (312) 596-4220.




https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-letters/gojo-industries-inc-599132-01172020   5/6
1/29/2020               Case 3:20-cv-00747-EMCGOJO
                                                Document
                                                   Industries Inc1- 599132
                                                                      Filed- 01/17/2020
                                                                              01/31/20  | FDAPage 59 of 59

      Sincerely,
      /S/

      Nicholas F. Lyons for Art O. Czabaniak
      Program Division Director
      Division of Pharmaceutical Quality Operations III

      __________________________________

      1 These products are marketed in different sizes and package configurations and are designed to be used with
      various push-style or hands-free dispensers.

         More Warning Letters (/inspections-compliance-enforcement-and-criminal-investigations/compliance-actions-and-activities/warning-letters)




https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-letters/gojo-industries-inc-599132-01172020           6/6
